Clarke, P. J.:
The respondent was admitted to practice as an attorney and counselor at law at the October, 1905, ter,m of the Appellate Division, First Department, and has practiced as such attorney since his admission.
He was joined as a defendant in the same indictment referred to in Matter of Lindheim (195 App. Div. 827), handed down herewith, and was convicted at the same time and for the same offense and received the same punishment.
It follows for the reasons set forth in said opinion that he , must be disbarred.
Laughlin, Dowling, Smith and Greenbaum, JJ., concur.
Respondent disbarred. Settle order on notice.